                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

POPSOCKETS LLC,
                                                    Case No. 19-cv-01354
               Plaintiff,
                                                    Judge Matthew F. Kennelly
v.
                                                    Magistrate Judge Maria Valdez
CAR-ELEC2010, et al.,

               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on April 26, 2019 [46], in favor

of Plaintiff PopSockets LLC (“PopSockets” or “Plaintiff”), and against the Defendants Identified

in Schedule A in the amount of two hundred thousand dollars ($200,000) per Defaulting

Defendant, and Plaintiff acknowledges payment of an agreed upon damages amount, costs, and

interest and desires to release this judgment and hereby fully and completely satisfy the same as

to the following Defendant:

               Defendant Name                                         Line No.
                  jollystore                                            134

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                1
Dated this 9th day of July 2019.   Respectfully submitted,


                                   __/s/ Allyson M. Martin____________________
                                   Amy C. Ziegler
                                   Justin R. Gaudio
                                   Allyson M. Martin
                                   Greer, Burns & Crain, Ltd.
                                   300 South Wacker Drive, Suite 2500
                                   Chicago, Illinois 60606
                                   312.360.0080 / 312.360.9315 (facsimile)
                                   aziegler@gbc.law
                                   jgaudio@gbc.law
                                   amartin@gbc.law

                                   Counsel for Plaintiff PopSockets LLC




                                     2
